Citation Nr: 1811072	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-17 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial disability rating for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) with depression, in excess of 30 percent disabling from September 18, 2006 through November 29, 2009, and in excess of 50 percent disabling from November 30, 2009 to March 1, 2016.

2. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to December 8, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1985 to October 1985 and from June 2005 to September 2005 to include additional periods of ACDUTRA and INACDUTRA.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. The Board previously remanded this matter in August 2012 for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998)

In an October 2009 rating decision, the RO granted service connection for PTSD and assigned a 30 percent initial rating effective September 18, 2006. In a September 2011 rating decision, the RO assigned a 50 percent disability rating for PTSD effective November 30, 2009. In a July 2016 rating decision, the RO assigned a 100 percent disability rating for PTSD effective March 2, 2016. As this is the highest rating possible, the period of entitlement since March 2, 2016 is rendered moot. 

The Veteran submitted an application for unemployability received by VA December 8, 2015. The Board notes that, in a March 2016 rating decision, the RO granted TDIU effective December 8, 2015. However, because the Veteran indicated prior to his application for unemployability that he is unable to work due to his service connected PTSD, the Board has found that a claim for a TDIU prior to December 8, 2015 has been raised in (and is restricted in scope to) the context of the increased rating claim for PTSD on appeal. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

FINDINGS OF FACT

1. Throughout the entirety of the rating period on appeal (September 18, 2006 through March 1, 2016), the Veteran's service-connected PTSD with depression has been manifested by occupational and social impairment with symptomatology no worse than reduced reliability and productivity as well as difficulty in establishing and maintaining effective work and social relationships.

2. Resolving doubt in favor of the Veteran, since July 1, 2013 the evidence shows that his service-connected PTSD precludes him from substantial gainful employment.

CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, for the entirety of the period on appeal (September 18, 2006 through March 1, 2016), the criteria for a rating of 50 percent, but no higher, for the service-connected PTSD with depression have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2. The criteria for a TDIU rating (due to service-connected PTSD) since July 1, 2013 have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016); Rice v. Shinseki, 22 Vet. App. 447 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § § 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). The duty to notify has been met. See VA correspondence dated in March 2008. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.
The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained. The available record includes available VA treatment and examination reports, Social Security Administration records, and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C. § 5103A; 38 C.F.R. §3.159 (2017). 

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

II. Analysis

A. PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition. Over a period of many years, a veteran's disability claim may require re-ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition. It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

The Board considers staged ratings to compensate for those times since the filing of the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2 (2017). Consideration of factors wholly outside the rating criteria constitutes error as a matter of law. Massey v. Brown, 7 Vet. App. 204, 207-08 (1994). Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited. 38 C.F.R. § 4.14 (2017). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant. However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3 (2017).

The Veteran's PTSD with depression is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). Under the General Rating Formula For Mental Disorders, to include PTSD, decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication. Id. A 30 percent rating is assigned for PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent rating is assigned for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id. 

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.
Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126 (a). Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b). 

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002). Thus, the Board will consider whether the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, and, if so, the equivalent rating will be assigned. Id. A Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). 

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5). Those changes included removal of the multi-axis system and the Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores. No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders. See 80 Fed. Reg. 14,308 (Mar. 19, 2015). 

Under the Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267   (1996). GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships. Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.

The symptoms after the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation. Id.   

The Veteran contends that his PTSD is more severe than represented by 30 percent assigned from September 18, 2006 through November 29, 2009 and the evaluation of 50 percent disabling since November 30, 2009 through March 1, 2016. 

Relevant evidence of record includes an October 2009 VA examination report which records the Veteran's PTSD symptoms as sleep trouble, avoidance, spontaneous yelling, and depressed mood. The Veteran reported having an okay relationship with his spouse and family, though he did report some physical incidents involving his spouse. He also reported several hobbies and regular activities such as attending church, reading, and watching television. The examiner noted the Veteran's appearance was clean, his speech was spontaneous, he was oriented to time and place, and his attitude was cooperative. The examiner also noted the Veteran was not delusional, not suicidal, did not suffer from panic attacks, and had good impulse control. The examiner opined that PTSD caused significant distress or impairment in social, occupational, or other important areas of function, diagnosed PTSD, and assigned a GAF score of 60. The examiner found moderate impairment in the performance of employment as a result of the PTSD symptoms.

VA medical treatment reports dated July 2005 through October 2009 reflects a wide array of PTSD symptoms that include depression, anxiety, sleep disturbance, agitation, nervousness, difficulty with anger management, irritability, nightmares, poor memory and concentration, lack of energy and motivation, a strained relationship with the Veteran's spouse, increased appetite, and weight gain. Treating physicians generally noted the Veteran as well-groomed with good judgment and orientation and without suicidal ideation.  

Social Security Administration records dated in August 2008 reflect the Veteran's complaints of hallucinations, insomnia, and nervousness. Records also reported symptoms similar to those reported in his medical treatment records. He further asserted that he had not worked since September 2006 as a result of his PTSD. 

At a September 2011 VA examination the Veteran reported spending most time at home because of an intolerance to noise as well as irritability and aggressiveness. He also reported auditory hallucinations and seeing black shadows daily. The Veteran was noted to be very anxious with exaggerated startle response and tearfulness. The examiner noted the Veteran to have obsessive/ritualistic behavior including checking doors to see if they were unlocked about eight to nine times a day, but did not note any problems associated with daily living. The examiner further noted persistent avoidance of stimuli, increased arousal, isolation, and difficulty sleeping. He confirmed a diagnosis of PTSD and assigned a GAF score of 55. Finally, the examiner noted the Veteran had been unable to work since 2008 as a result of his PTSD symptoms.  
A December 2015 VA examination report noted the Veteran's PTSD as manifested by social and occupational impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks during periods of significant stress, or; symptoms controlled by medication. The Veteran reported previous physical aggressiveness towards his son, nightmares, irritability, and suspiciousness. The examiner noted depressed mood, anxiety, suspiciousness, near-continuous panic or depressions, chronic sleep impairment, flattened affect, circulatory speech, and disturbances of motivation and mood.  

VA treatment notes dated November 2009 through August 2015 reflect complaints of nightmares, poor sleep, irritable mood, and a deteriorating relationship with the Veteran's spouse. Treating physicians noted the Veteran as clean and coherent with fair insight and judgment.  

Additional arguments received from the Veteran's representative generally summarize the mental health treatment history that is already noted above. The representative additionally added that the evidence would appear to indicate that the Veteran has had ongoing incapability of maintaining a substantially gainful occupation throughout the course of the entire appeal period.

After a review of all the evidence and resolving all doubt in favor of the Veteran, the Board finds that for the entire appeal period PTSD has been manifested by occupational and social impairment with reduced reliability and productivity and symptoms that more nearly approximate the criteria for a 50 percent disability rating under DC 9411.  Overall, for the entire appeal period, the evidence shows that the Veteran's PTSD has been marked by an ongoing, consistent, and uninterrupted constellation of symptoms that includes: sleep disturbances that include chronic sleep impairment with frequently occurring nightmares; frequently occurring flashbacks; hypervigilance and being startled easily; obsessive and compulsive rituals; intrusive thoughts; marital and familial strain marked by arguments and yelling, although being able to maintain his marriage; and chronic disturbances of mood and motivation marked by frequent periods of irritability, anger, depression, and anxiety. In terms of social functioning, the record shows that, although the Veteran's family relationships with his spouse has been marked by apparent tension because of his irritability, the Veteran has nonetheless been able to maintain his marriage to his current spouse and maintained a relationship with his son. While medical treatment records note that the Veteran reported depression, anxiety, irritability, difficulty concentrating, memory impairment, chronic sleep disturbance with nightmares, hypervigilance, and intrusive thoughts, records also indicate that he was alert and oriented in all spheres, thought processes were logical, and he consistently denied suicidal thought. 

The Board has weighed and considered the GAF scores during the initial rating period, which have ranged from 55 to 60. GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning. The GAF scores assigned throughout the rating period reflect a range of moderate impairment and symptoms associated with the PTSD. The GAF scores, when read together with the other evidence of record, reflect that the for the entire appeal period the Veteran experienced moderate psychiatric symptoms productive of occupational and social impairment with reduced reliability and productivity, more nearly approximating the criteria for a 50 percent rating under DC 9411.

The examiners provided assessments of the level of occupational and social impairment due to PTSD and identified underlying symptoms and impairments. The Board has considered the VA examiners' assessments and finds the evidence of record shows symptoms and impairment more nearly approximating occupational and social impairment with reduced reliability and productivity.

The Board also finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 50 percent have not been met or more nearly approximated for any part of the appeal period. The Board finds that the Veteran's PTSD has not more nearly approximated occupational and social impairment with deficiencies in most areas during any part of the appeal period.

The Veteran has not experienced near continuous panic or depression affecting the ability to function independently, impaired impulse control, neglect of personal appearance or hygiene, inability to establish or maintain effective relationships, or spatial disorientation. The Veteran has consistently denied suicidal ideation. Though the Veteran has reported delusional thought processes, the VA treatment records and VA examination reports indicate the Veteran was alert and oriented in all spheres, thought processes were logical, and judgment was intact. As the criteria for the next higher (70 percent) rating for PTSD have not been met or more nearly approximated, it logically follows that criteria of total occupational and social impairment for an even higher rating (100 percent) have not been met or more nearly approximated for any part of the initial rating period.

For these reasons, and resolving reasonable doubt in the Veteran's favor, for the entire appeal period the Veteran's disability picture more nearly approximates the criteria for a 50 percent rating, but no higher, based on symptoms and the degrees of social and occupational impairment.  

B. TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service connected disabilities. Neither the Veteran's nonservice connected disabilities nor advancing age may be considered. 38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to obtain or follow a substantially gainful occupation as a result of service connected disabilities and has a single service connected disability ratable at 60 percent or more, or two or more service connected disabilities when one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability or disabilities to bring the combined rating to 70 percent or more. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, because the Veteran has stated that he is entitled to a TDIU rating due to his service connected PTSD.  Because an increased rating claim for such disability is currently on appeal, the current claim for a TDIU rating is limited only to the context of whether his PTSD precludes him from obtaining or maintaining a substantially gainful occupation. See Rice, 22 Vet. App. at 447. As noted earlier, the Veteran was granted TDIU effective December 8, 2015. 

Prior to December 8, 2015, the Veteran's service-connected disabilities included PTSD (herein granted at 50 percent); lumbar spondylosis and discogenic disease claimed as lumbosacral strain and degenerative joint disease (10 percent effective September 18, 2006 and 20 percent effective July 1, 2013); right lower extremity radiculopathy associated with lumbar spondylosis and discogenic disease claimed as lumbosacral strain and degenerative joint disease (20 percent); Left maxillary sinus disease hypertrophy of the nasal turbinates (10 percent); and hypertension (10 percent). Since July 1, 2013, the Veteran meets the threshold criteria for consideration of a schedular TDIU. 38 C.F.R. § 4.16 (a). 

Further review of the evidence reflects the significant impact that his service-connected PTSD has had on his ability to work since July 1, 2013. The Veteran worked as a car salesman prior to active service. He reported at a March 2016 VA examination that he had a high school education and completed four years of college. He further reported that he had been unemployed since discharge from active service in 2006. At the September 2011 and December 2015 VA examination for PTSD, the examiner considered the Veteran's PTSD symptoms and noted that the Veteran experienced hallucinations, isolation, obsessive behavior, and aggression. The examiners opined the PTSD symptoms would decrease work efficiency and impair employment. The Veteran reported during that he was no longer working. Social Security Administration records also noted and confirmed the Veteran's inability to work as due to his PTSD symptoms.

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that since July 1, 2013, the Veteran's service-connected PTSD symptoms were sufficient to render him unable to obtain and maintain any form of substantially gainful employment, in accordance with his occupational background and education level.

As a final matter, the Board finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU since July 1, 2013 is warranted. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial disability rating for PTSD with depression of 50 percent, but no higher for the entirety of the appeal period from September 18, 2006 through March 1, 2016 is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted effective July 1, 2013.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


